Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of R.L.C., Jr., R.D.C.,                Appeal from the 307th District Court of
K.M.S., and A.M.C., Children                           Gregg County, Texas (Tr. Ct. No. 2013-
                                                       983-DR). Opinion delivered by Chief
No. 06-14-00078-CV                                     Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating.




        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant, Amy Smith, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED FEBRUARY 12, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk